                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


ROBERT ARMBRUSTER                                                    CIVIL ACTION

VERSUS                                                               NO. 16-16327

AVALON RE: PARTNERS, LLC &                                          SECTION: M (2)
STEVEN ANDERSON

                                     ORDER & REASONS

       Before the Court is the motion of defendants Avalon RE: Partners, LLC (“Avalon”) and

Steven Anderson (“Anderson”) (collectively the “Anderson Parties”) to dismiss the claims of

plaintiff Robert Armbruster (“Armbruster”) on grounds of res judicata pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure.1 Armbruster filed an opposition to the motion,2 to which

the Anderson Parties replied in support of the motion.3 The Court heard oral argument on the

motion on October 31, 2018. Thereafter, the Anderson Parties filed a supplemental memorandum

in support of the motion4 and submitted a letter advising of a recent court action.5 Having

considered the parties’ memoranda and the applicable law, the Court issues this Order & Reasons.

I.     BACKGROUND

       This action arises out of complicated business dealings, including numerous real estate and

construction ventures, between Anderson and Armbruster, individually and through entities they

respectively control. As the Louisiana court of appeal for the fourth circuit has recently observed,

“[t]he ventures jointly entered into by Mr. Anderson and Mr. Armbruster have spawned much




       1
         R. Doc. 47.
       2
         R. Doc. 52.
       3
         R. Doc. 58.
       4
         R. Doc. 63.
       5
         R. Doc. 66.

                                                 1
litigation.” Armbruster v. Anderson, 250 So. 3d 310, 312 (La. App. 2018). That court recounted

the pertinent factual and procedural background in the following fashion:


       The joint venture that gave rise to the instant litigation [“Armbruster v. Anderson”]
       involved a project to rehabilitate property at 621 Celeste Street in New Orleans,
       Louisiana (the “Property”).

       Briefly summarized, the factual background of the venture is as follows. On March
       21, 2006, pursuant to an act of cash sale, Religious and Celeste, LLC (“R & C”),
       an entity co-owned by the Armbrusters,1 acquired the Property for $1,480,000.2 R
       & C ultimately intended to develop the Property, in multiple phases, into mixed use
       commercial, retail, and residential space. The first phase of R & C’s development
       plans was to rehabilitate the building located on the Property, which at the time of
       acquisition was a three-story shell in poor condition. R & C used [F.I.N.S.
       Construction, LLC (“FINS”)] – Mr. Armbruster’s construction company – to
       perform the work.3 R & C also began the process of applying for historic tax credits
       (“HTC”) for the rehabilitation project.

       R & C financed the rehabilitation project by obtaining from Omni Bank (“Omni”)
       two loans, totaling $2,872,000, which the Armbrusters personally guaranteed. R &
       C defaulted on the Omni loans, and Omni commenced a foreclosure action on June
       10, 2009. To avoid foreclosure, Mr. Armbruster, acting as R & C’s representative,
       entered into a deal with Mr. Anderson and two of his companies, Avalon and
       [Cambrie Celeste, LLC (“Celeste”)]. The deal, as ultimately closed, encompassed
       two steps. Collectively, these two steps are referred to as the “Transaction.”

       The first step of the Transaction was an act of cash sale, executed on December 29,
       2009, by which R & C transferred title to the Property to Celeste subject to the
       Omni mortgage. The second step of the Transaction occurred on March 22, 2010,
       when Celeste assumed R & C’s Omni debt. As part of the Transaction, Mr.
       Armbruster and Mr. Anderson, through their respective companies, also entered
       into various other agreements, including a lease (the “Lease”).

       The Lease was an integral part of the second step of the Transaction. According to
       the Defendants [which included Anderson, Celeste, Cambrie Partners I, LLC
       (“Partners”), and Cambrie Celeste Commercial Tenant, LLC (“Tenant”)], the
       parties entered into a New Markets Tax Credit (“NMTC”) transaction to obtain a
       low market loan to refinance the existing debt on the Property. In order for the
       NMTC transaction to close, the Property had to be leased. On March 22, 2010,
       Celeste leased to Tenant the commercial component of the Property. On that same
       date, Celeste, Tenant, and Starboard Management, LLC (“Starboard”), a company
       owned by the Armbrusters, entered into the Lease. Under the Lease, Starboard
       rented the residential component of the Property from Celeste and the commercial
       component from Tenant. Contemporaneously, the Armbrusters, FINS, and
       [Cambrie Celeste Developer, LLC (“Developer”)] (collectively the “Guarantors”)
                                                2
executed an agreement to guarantee Starboard’s obligations under the Lease (the
“Guaranty”).

About three months after the second step of the Transaction, on June 2, 2010, R &
C filed a petition for relief under Chapter 11 of the Bankruptcy Code.4 [Ahead of
R & C’s bankruptcy filing, Starboard and the Guarantors (including Armbruster)
had failed to pay rent for the Property under the Lease.] On March 1, 2012, Celeste
and Tenant (the lessors) filed in Louisiana state court a cumulated action for
eviction and breach of contract against Starboard and the Guarantors.5

In response, on March 29, 2012, R & C filed an adversary proceeding in the
Bankruptcy Case against Mr. Anderson, Celeste, Partners, and Avalon (the
“Adversary Proceeding”).6 The gist of R & C’s claims in the Adversary Proceeding
was that the documents executed in connection with the Transaction did not
accurately memorialize the deal it had made with Mr. Anderson and that instead
Mr. Anderson defrauded R & C with respect to the Transaction.7 The relief R & C
requested was to have the Bankruptcy Court void the Transaction.

In March and April 2013, a seven-day trial was held in the Adversary Proceeding.
On April 11, 2014, the Bankruptcy Court’s Judgment was issued, dismissing R &
C’s claims. On August 11, 2014, the United States District Court for the Eastern
District of Louisiana affirmed the Bankruptcy Court’s Judgment, stating: “[i]nsofar
as the core proceedings are concerned, the Court finds that the ruling of the
Bankruptcy Court is not clearly erroneous; as to all other claims, the Court finds no
error of fact or law on this record, and accepts the Bankruptcy Court’s proposed
findings of fact and conclusions of law, overruling objections to the same.”

After the conclusion of the trial in the Adversary Proceeding, the stay of the
Eviction Case was lifted in July of 2013. During the following three years of
litigation of the Eviction Case, Starboard was summarily evicted and held in
contempt.8 On July 27, 2016, the trial court granted a motion for summary
judgment filed by Celeste and Tenant and rendered judgment against Starboard and
the Guarantors in the amount of $1,614,941.69, representing past due rent and
damages. Starboard and the Guarantors appealed. On November 6, 2017, this court
affirmed the trial court’s judgment granting summary judgment as to Starboard
only; however, as to the Guarantors, this court reversed the trial court’s judgment
granting summary judgment and remanded for further proceedings. Cambrie
Celeste LLC v. Starboard Mgmt., LLC, 16-1318 (La. App. 4 Cir. 11/6/17), 231
So.3d 79, writ denied, 17-2041 (La. 2/2/18), 235 So.3d 1110 (hereinafter
“Starboard”).

Meanwhile, on October 27, 2016, while the appeal in the Eviction Case was still
pending, the Plaintiffs [which included the Armbrusters, FINS, and Developer]
filed in Louisiana state court the instant suit [Armbruster v. Anderson], styled a
petition for declaratory judgment. In their petition, the Plaintiffs set forth in detail
the facts of the Transaction and alleged that Mr. Anderson and the other defendants

                                           3
– companies owned and controlled by Mr. Anderson – drafted and fraudulently
induced Mr. Armbruster, on behalf of the other plaintiffs, to execute six specific
agreements (the “Anderson Documents”) in a complex scheme to enable the
Defendants to obtain lucrative tax credits.9 Through the petition, the Plaintiffs
sought to rescind the Anderson Documents. In the alternative to rescinding the
Anderson Documents, the Plaintiffs sought damages for bad faith breach of contract
and unfair trade practices. In response, the Defendants filed an exception of res
judicata. On June 7, 2017, the trial court rendered judgment granting the
Defendants’ exception of res judicata and dismissing with prejudice the Plaintiffs’
claims.10 This appeal followed.11
1
    In March 2006, R & C was formed as a Louisiana limited liability company. When it was
    formed, R & C had two members – ABNA, LLC and CNRT, LLC. In late 2007 or early 2008,
    CNRT ceased to be a member, leaving ABNA as the only remaining member. ABNA was
    owned by the Armbrusters, who each were 50% members.
2
    Although originally a single lot known only as “Lot Q,” the Property is subdivided into Lot Q,
    on which the building bearing the municipal address 621 Celeste Street is situated; and Lot Q-
    2, which is an adjacent, vacant lot.
3
     After R & C's work, the building contained a mix of ten residential units and two commercial
     units.
4
    In re: Religious and Celeste, LLC, Docket No. 2010-11958, United States Bankruptcy Court
    for the Eastern District of Louisiana (the “Bankruptcy Case”).
5
    Cambrie Celeste LLC v. Starboard Mgmt., LLC, Docket No. 2012-1997 in the Civil District
    Court for the Parish of Orleans, (the “Eviction Case”).
6
    As a result of a consent agreement between the parties in the Adversary Proceeding, the
    Eviction Case was stayed.
7
    In its complaint, R & C asserted the following seven causes of action: (1) fraudulent transfers
    under § 548 of the Bankruptcy Code; (2) recovery of the transfers or the value of the transfers
    under § 550 of the Bankruptcy Code; (3) avoidance of the transfers under the Louisiana
    revocatory action and other fraudulent transfer laws under § 544(b) of the Bankruptcy Code;
    (4) unjust enrichment under state law; (5) fraud under state law; (6) piercing the corporate veil
    or single business enterprise under state law; and (7) recovery of unlawful distributions under
    state law.
8
    As noted elsewhere in this opinion, the Eviction Case was stayed for about one year as a result
    of the Bankruptcy Case. After the trial in the Adversary Proceeding but before that court
    rendered a decision, the Guarantors and Starboard, filed, in the Eviction Proceeding, a
    reconventional demand and an amended reconventional demand asserting the same claims they
    assert in this case (hereinafter the “Reconventional Demand”).
9
    The Anderson Documents are as follows:
    • Historic Tax Credit Guaranty, executed December 29, 2009, between the Armbrusters and
        Mr. Anderson;
    • Development Agreement, executed December 28, 2009 between Cambrie Celeste and
        Cambrie Developer;
    • Security and Pledge Agreement, executed March 22, 2010, by the Armbrusters, FINS,
        Cambrie Developer, and Starboard in Mr. Anderson's favor;


                                                 4
              •   Environmental and Hazardous Substances Indemnity Agreement, executed March 22,
                  2010, by the Armbrusters in Mr. Anderson's favor;
              • Deposit Account Control and Pledge Agreement, executed March 22, 2010, by Omni, Mr.
                  Anderson, and Cambrie Developer;
              • Operating Agreement of Cambrie Partners, executed March 22, 2010, between Avalon and
                  Mr. Armbruster.
              Although in the petition the Plaintiffs refer once to the Lease Agreement as one of the Anderson
              Documents, elsewhere in the petition the Plaintiffs specifically enumerate the Anderson
              Documents as those six documents set forth above. Moreover, Starboard (the lessee) is not a
              party to this litigation.
         10
              The Defendants also requested sanctions, which the trial court denied. The ruling denying
              sanctions is not contested.
         11
              As discussed elsewhere in this opinion, this court rendered its decision in Starboard,
              supra, reversing, in part, the trial court’s decision in the Eviction Case on November 6, 2017,
              which was after the trial court’s judgment granting the Defendants’ res judicata exception was
              rendered.

250 So. 3d at 312-315.6

         On June 27, 2018, the Louisiana court of appeal upheld the trial court’s judgment

dismissing with prejudice the Plaintiffs’ claims in Armbruster v. Anderson on grounds of res

judicata. Id. at 315-22. Applying Louisiana law on res judicata, the court concluded that the

Bankruptcy Court’s judgment in the Adversary Proceeding barred any relitigation of the claims of

Plaintiffs (including Armbruster) against Defendants (including Anderson and Avalon) for

fraudulent inducement, bad faith breach of contract, and unfair trade practices, which each sought

to rescind the Anderson Documents that facilitated the Transaction. Armbruster and the other

Plaintiffs had argued that res judicata did not apply because R & C “was the sole plaintiff in the

Adversary Proceeding and thus the sole party to whom the Bankruptcy Court could grant relief”;

that R & C was not a party to the Anderson Documents; and that none of the Plaintiffs (including

Armbruster) were named plaintiffs in the Bankruptcy Case. Id. at 318. The Louisiana court of

appeal rejected these arguments, holding that Armbruster and the other Plaintiffs were privies of


         6
          To avoid confusion, this Court will use in this Order and Reasons the same definitions employed by the
Louisiana court of appeal in the foregoing excerpt. For an even more detailed description of the Transaction, including
the involvement, inter alia, of Armbruster, R & C, Anderson and Avalon, see the memorandum opinion issued by the
Bankruptcy Court in the Adversary Proceeding. R. Doc. 47-4.

                                                          5
R & C for purposes of res judicata. In doing so, the court found strong support in the Bankruptcy

Court’s observation that “[d]espite the many entities and the sometimes multiple interests in the

limited liability companies, the basic conflict in this case is between Robert Armbruster as the real

plaintiff in interest and Steven Anderson as the real defendant in interest.” Id. at 319 (quoting the

Bankruptcy Court and identifying supporting statements in the pretrial order filed in the Adversary

Proceeding by Armbruster, Anderson, and Avalon, among others).

       The state court of appeal also concluded that “[t]he claims R & C asserted in the Adversary

Proceeding involve the same transaction and occurrence at issue” in the Armbruster v. Anderson

case, because at issue in both cases was the validity of the documents facilitating the tax credit

transaction, including most notably for present purposes, the Partners operating agreement. Id. at

320. In both cases, the Armbruster parties or privies sought to void the Transaction, in part, so

they could recover the $500,000.00 capital contribution allegedly made by Armbruster.

       Finally, the Louisiana court of appeal in Armbruster v. Anderson rejected the argument of

Armbruster and the other Plaintiffs that “a bankruptcy court lacks subject matter jurisdiction over

claims [like theirs] that ‘do not relate to the bankruptcy estate,” and that, as a consequence, res

judicata could not apply. Id. at 320-21. In rejecting Plaintiffs’ argument, the state court of appeal

relied upon the judgment of this Court affirming the Bankruptcy Court’s judgment in the

Adversary Proceeding, after concluding that the Bankruptcy Court had subject matter jurisdiction

over all matters related to the Transaction giving rise to the claims asserted in the Adversary

Proceeding. Id. at 321.7

       On November 5, 2018, the Louisiana Supreme Court denied the writ application of

Armbruster and the other Plaintiffs, thereby making final the court of appeal’s ruling that res



       7
           R. Doc. 47-11.

                                                 6
judicata barred Armbruster from relitigating his claims related to the Transaction against

Anderson, Avalon, and the other defendants.8

        In the meantime, on November 11, 2016, just fifteen days after filing the Armbruster v.

Anderson case in state court, Armbruster filed his complaint in federal court initiating the

captioned civil action against the Anderson Parties.9 Armbruster alleges that Avalon, as the

managing member of Partners,10 and Anderson, as an “unauthorized member” of Partners,

breached the Partners operating agreement and their fiduciary duties to Partners and Armbruster.

Armbruster alleges generally that “Avalon acted with reckless disregard and complete carelessness

by clearly failing to act in the best interests of [Partners and Armbruster].”11 In particular,

Armbruster complains that Avalon caused Anderson “to be the sole member listed in the LLC

formation documents,” even though Anderson was never identified as a member of Partners, and

Armbruster never consented to Anderson’s being a member as required by the Partners operating

agreement.12 Armbruster further complains that Avalon failed to establish separate capital

accounts for each of Partners’ two members; it failed to account to Armbruster for his capital

account; Anderson usurped Avalon’s role as manager and likewise failed to account to Armbruster

for his capital account; the Anderson Parties colluded to deprive Armbruster of “all value” in

Partners; and the Anderson Parties violated in unspecified ways Section 12:1314 of the Louisiana

Revised Statutes (which addresses the duties of members and managers of an LLC) and the




        8
           R. Doc. 66.
        9
           R. Doc. 1.
         10
            Avalon has a 99.9% membership interest in Partners, and Armbruster holds the remaining 0.1% interest.
R. Doc. 47-4 at 1.
         11
            R. Doc. 1 at 7.
         12
            Id.

                                                        7
Partners operating agreement.13          The only remedy Armbruster seeks is monetary damages,

including, in particular, a “return” of Armbruster’s capital contribution of $500,000.00.14

II.     PENDING MOTION

        In support of their Rule 12(b)(6) motion to dismiss, the Anderson Parties contend that

Armbruster is attempting to avoid a $1,614,941.69 judgment rendered against him and in favor of

Anderson “by repeatedly averring in numerous tribunals that the transaction at issue (sale of certain

property from the Armbrusters to Anderson), was ‘fraudulent’ in an attempt to ‘unwind’ the

transaction.”15 The Anderson Parties assert that Anderson and Armbruster, individually or through

their various entities, have been engaged in as many as eleven “highly contentious lawsuits,

proceedings, and arbitrations” involving “the same piece of property, issues, and parties (or their

privies).”16 The Anderson Parties argue that Armbruster’s claims in the captioned action are barred

by the doctrine of res judicata because they were asserted, fully litigated, and dismissed, or could

have been asserted, in three of these lawsuits, including the Adversary Proceeding,17 the Eviction

Case, and Armbruster v. Anderson.18

        Armbruster responds that this action is “a straight forward suit regarding the fiduciary and

contractual responsibilities of Avalon,” not “the facsimile of [the] fraud suit maintained by [R &

C] during its bankruptcy.”19 After all, Armbruster continues, R & C is not a member of Partners,



        13
           Id. at 7-9
        14
           Id. at 9. While Armbruster’s complaint includes quotations of many provisions of the Partners operating
agreement, the complaint fails to quote Section 3.3 of the operating agreement, which provides:
        No Right to Withdraw Capital Contributions. No Member will have the right to withdraw its
        Capital Contribution or to demand and receive property of the Company or any distribution in return
        for its Capital Contribution, nor will any Member have any right or obligation to contribute
        additional capital, except as may be specifically provided in this Agreement.
        15
           R. Doc. 47-1 at 2.
        16
           Id.
        17
           Religious & Celeste, LLC v. Cambrie Celeste, LLC, No. 12-1021 (Bankr. E.D. La. filed Mar. 29, 2012).
        18
           No. 2016-10644, dismissed (June 7, 2017), aff’d, 250 So. 3d 310 (La. App. 2018), writ denied, No. 2018-
C-1276 (La. Nov. 5, 2018).
        19
           R. Doc. 52 at 1.

                                                        8
so, in the Adversary Proceeding, it could not have challenged Avalon about its breaches of the

Partners operating agreement and of its duties as the managing member of Partners.20 In addition,

Armbruster contends that the Bankruptcy Court was without jurisdiction to address such matters

as they did not relate to the bankruptcy estate of R & C.21

III.      LAW AND ANALYSIS

       A. Rule 12(b)(6) Standard

          The Federal Rules of Civil Procedure require a complaint to contain “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Rule

8 “does not require ‘detailed factual allegations,’ but it demands more than an unadorned, the-

defendant-unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 554, 555 (2007)). The statement of the claim must

“‘give the defendant fair notice of what the ... claim is and the grounds upon which it rests.’”

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). A pleading does

not comply with Rule 8 if it offers “labels and conclusions,” “a formulaic recitation of the elements

of a cause of action,” or “‘naked assertion[s]’ devoid of ‘further factual enhancement.’” Iqbal,

556 U.S. at 678 (quoting Twombly, 550 U.S. at 555-57).

          Rule 12(b)(6) of the Federal Rules of Civil Procedure permits a party to move to dismiss

for “failure to state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678 (quoting Twombly,

550 U.S. at 570). A claim is plausible on the face of the complaint “when the plaintiff pleads


          20
           Id. at 1-3.
          21
            This argument was made by Armbruster’s counsel at oral argument of the motion to dismiss in the
captioned case, and it parallels the argument made by Armbruster to the Louisiana court of appeal for the fourth circuit
in Armbruster v. Anderson. 250 So. 3d at 321.

                                                           9
factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556). Plausibility does not equate

to probability, but rather “it asks for more than a sheer possibility that a defendant has acted

unlawfully.” Id. (citing Twombly, 550 U.S. at 556). “Where a complaint pleads facts that are

‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between possibility and

plausibility of “entitlement to relief.”’” Id. (quoting Twombly, 550 U.S. at 557). Thus, if the facts

pleaded in the complaint “do not permit the court to infer more than a mere possibility of

misconduct, the complaint has alleged – but it has not ‘show[n]’ – ‘that the pleader is entitled to

relief.’” Id. at 679 (quoting Fed. R. Civ. P. 8(a)(2)).

       In considering a Rule 12(b)(6) motion to dismiss for failure to state a claim, a court employs

the two-pronged approach utilized in Twombly. The court “can choose to begin by identifying

pleadings that, because they are no more than conclusions [unsupported by factual allegations],

are not entitled to the assumption of truth.” Id. However, “[w]hen there are well-pleaded factual

allegations, a court should assume their veracity and then determine whether they plausibly give

rise to an entitlement to relief.” Id. Motions to dismiss are disfavored and rarely granted. Turner

v. Pleasant, 663 F.3d 770, 775 (5th Cir. 2011) (citing Harrington v. State Farm Fire & Cas. Co.,

563 F.3d 141, 147 (5th Cir. 2009)).

       A court’s review of a Rule 12(b)(6) motion to dismiss “is limited to the complaint, any

documents attached to the complaint, and any documents attached to the motion to dismiss that

are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.), L.P. v.

Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010) (citing Collins v. Morgan Stanley Dean

Witter, 224 F.3d 496, 498-99 (5th Cir. 2000)). A court may also take judicial notice of certain

matters, including public records and government websites. Dorsey v. Portfolio Equities, Inc., 540



                                                  10
F.3d 333, 338 (5th Cir. 2008); see also Hawk Aircargo, Inc. v. Chao, 418 F.3d 453, 457 (5th Cir.

2005). Thus, in weighing a Rule 12(b)(6) motion, district courts primarily look to the allegations

found in the complaint, but courts may also consider “documents incorporated into the complaint

by reference or integral to the claim, items subject to judicial notice, matters of public record,

orders, items appearing in the record of the case, and exhibits attached to the complaint whose

authenticity is unquestioned.” Meyers v. Textron, Inc., 540 F. App’x 408, 409 (5th Cir. 2013)

(citing Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007)).

   B. Analysis

       “Claim preclusion, or res judicata, bars the litigation of claims that either have been

litigated or should have been raised in an earlier suit.” Test Masters Educ. Servs., Inc. v. Singh,

428 F.3d 559, 571 (5th Cir. 2005) (citations omitted).

       The test for res judicata has four elements: (1) the parties are identical or in privity;
       (2) the judgment in the prior action was rendered by a court of competent
       jurisdiction; (3) the prior action was concluded by a final judgment on the merits;
       and (4) the same claim or cause of action was involved in both actions.

Id. “The preclusive effect of a state court judgment in a subsequent federal lawsuit generally is

determined by the full faith and credit statute,” codified at 28 U.S.C. § 1738. Marrese v. Am. Acad.

of Orthopedic Surgeons, 470 U.S. 373, 380 (1984). Section 1738 requires “a federal court to refer

to the preclusion law of the State in which the judgment was rendered.” Id.; see also Prod. Supply

Co. v. Fry Steel, Inc., 74 F.3d 76, 78 (5th Cir. 1996). Because the Anderson Parties ask this Court

to give res judicata effect to judgments rendered by a federal court and by a Louisiana state court,

federal res judicata and Louisiana res judicata govern each respective part of this Court’s analysis.

       There is no dispute that the third element is satisfied with regard to the present action. The

Bankruptcy Court judgment in the Adversary Proceeding was a final judgment on the merits before




                                                  11
it, as were the judgments of the state courts in Armbruster v. Anderson. But Armbruster disputes

each of the other elements for res judicata.

        1. The Same Claim or Cause of Action was Involved in Both Actions

        The transactional test is used in the Fifth Circuit to determine whether two suits involve

the same cause of action – the fourth element of res judicata. That court has described the

transactional test this way:

        Under the transactional test, a prior judgment’s preclusive effect extends to all
        rights of the plaintiff with respect to all or any part of the transaction, or series of
        connected transactions, out of which the original action arose. What grouping of
        facts constitutes a “transaction” or a “series of transactions” must be determined
        pragmatically, giving weight to such considerations as whether the facts are related
        in time, space, origin, or motivation, whether they form a convenient trial unit, and
        whether their treatment as a unit conforms to the parties’ expectations or business
        understanding or usage. If a party can only win the suit by convincing the court
        that the prior judgment was in error, the second suit is barred. The critical issue is
        whether the two actions are based on the “same nucleus of operative facts.”

Test Masters, 428 F.3d at 571 (citing Petro-Hunt, L.L.C. v. United States, 365 F.3d 385, 396 (5th

Cir. 2004) (quoting RESTATEMENT (SECOND)              OF JUDGMENTS       § 24(2) (1982)); other citations

omitted).

        The Anderson Parties argue that all of Armbruster’s claims in the captioned civil action

relate to the $500,000.00 developer fee (or as Armbruster says, his capital contribution), and such

claims were raised or should have been raised in the Adversary Proceeding because “they arise out

of the ‘same nucleus of operative facts’ – the Transaction as a whole.”22 This Court agrees.

        In the memorandum opinion issued with its order dismissing R & C’s claims, the

Bankruptcy Court went to great lengths to detail the Transaction and how the developer fee (capital

contribution) fit into the Transaction.23 The Bankruptcy Court rejected R & C’s effort to have the


        22
          R. Doc. 47-1 at 21.
        23
          R. Doc. 47-4 at 11-12. See also R. Doc. 47-6, esp. at 5-7 (R & C’s complaint initiating the Adversary
Proceeding, which sets out the allegations related to the Transaction and the fee/contribution).

                                                      12
fee/contribution returned to the debtor, which was controlled by Armbruster.24 The Bankruptcy

Court concluded that Anderson, not Armbruster, was the source of the funds constituting the

fee/contribution, expressly finding that R & C and Armbruster “never owned, never paid and never

received the developer fee.”25 In addition, the Bankruptcy Court rejected R & C’s claims that

Armbruster was fraudulently induced into the Transaction and executing the Transaction

Documents.26

       In the captioned matter, Armbruster has repackaged the fraud claims and his efforts to

unwind the Transaction and to obtain the $500,000.00 fee/contribution as claims for breach of

fiduciary duty and breach of an operating agreement of an entity (Partners) in which he holds but

a minimal interest (0.1%). Partners was formed solely to facilitate the tax credit aspect of the

Transaction.27 The breaches of duty that Armbruster alleges all relate to conduct of the Anderson

Parties that either involved implementation of the Transaction’s steps (viz., Anderson’s fraudulent

inducement of Armbruster to sign the Partners operating agreement, and his conversion of the

fee/contribution to his own use)28 or give rise to no apparent injury (viz,, listing Anderson as a

member of Partners on its annual report when, in fact, Avalon is Partners’ managing member, and

Anderson the controlling member of Avalon).29 In short, the Anderson Parties correctly observe

that the claims adjudicated in the Adversary Proceeding and those asserted by Armbruster here

arise from the same course of dealing and share the same objective – unwinding the Transaction

and recovering the fee/contribution for Armbruster. See McIntyre v. Ben E. Keith Co., 2018 WL

5733212, at *2-3 (5th Cir. Oct. 30, 2018) (citing Davis v. Dallas Area Rapid Transit, 383 F.3d



       24
          R. Doc. 47-4 at 12.
       25
          Id.
       26
          Id. at 18-21.
       27
          Id. at 11-12.
       28
          R. Doc. 1 at 3, 7.
       29
          Id. at 3, 7-9.

                                                13
309, 314 (5th Cir. 2004) (claims arose from same series of transactions)). The two actions, then,

are based on the same nucleus of operative facts.

       Moreover, the Fifth Circuit has noted that a debtor’s confirmed plan of reorganization has

wider res judicata scope than would a narrowly drawn adversary proceeding. Eubanks v. FDIC,

977 F.2d 166, 172 (5th Cir. 1992); In re Howe, 913 F.2d 1138, 1143 (5th Cir. 1990) (“[A] plan is

binding upon all parties once it is confirmed and all questions that could have been raised

pertaining to such plan are res judicata.”) (emphasis in original); see also Southmark Props. v.

Charles House Corp., 742 F.2d 862, 869 (5th Cir. 1984) (where court approved agreement and

settlement that a mortgagee could purchase the sole asset of a corporation in reorganization

proceedings for the unpaid balance on its claim, res judicata barred a subsequent action arising

from the same transaction, in which debtor asserted that mortgagee had acted improperly in

acquiring title to the asset). Unwinding the Transaction was at the heart of R & C’s plan of

reorganization, and its confirmation encompassed all remedial rights growing out of the

Transaction. Eubanks, 977 F.2d at 172 (holding lender liability claims in second action were based

on same transaction that gave rise, in part, to confirmed plan or reorganization, such that there was

an identity of claims between confirmation proceeding and lender liability suit). Thus, the

confirmation of R & C’s plan of reorganization constitutes an additional bar (with the judgment in

the Adversary Proceeding) to the relitigation of claims seeking to unwind the Transaction or the

Transaction Documents and to recover the fee/contribution on behalf of Armbruster or his privies.

       In addition, to the extent the Anderson Parties look to the state court judgments in

Armbruster v. Anderson as the bar to the claims Armbruster asserts in the captioned case, this

Court’s task becomes even easier, because the state courts there performed the very res judicata

analysis under Louisiana law that would be required here. That the Louisiana courts concluded



                                                 14
that Armbruster’s claims against Anderson seeking to unwind the Transaction and, in part, to

recover the fee/contribution were barred puts an end to this Court’s analysis of the question. Under

full faith and credit, this Court should not second guess the state courts’ conclusion that the

Adversary Proceeding involved the same cause as was before them in Armbruster v. Anderson.

        2. The Parties Are in Privity

        Under the first element of the test for res judicata, the parties must be identical or in privity.

The Fifth Circuit has explained:

        It is well-settled that, under certain circumstances, a judgment may bar a subsequent
        action by a person who was not a party to the original litigation. For example,
        where the non-party’s interests were adequately represented by a party to the prior
        action, we have concluded that there is sufficient identity between the parties to
        apply the principles of res judicata and give preclusive effect to the prior judgment.
        A non-party . . . is adequately represented where a party in the prior suit is so closely
        aligned to her interests as to be her virtual representative. This requires more than
        a showing of parallel interests – it is not enough that the non-party may be interested
        in the same questions or proving the same facts.

Eubanks, 977 F.2d at 170 (citations omitted).

        The Anderson Parties contend that “Armbruster controlled the prior litigation” and his

“interests were more than adequately represented,” so that Armbruster should be deemed a privy

of R & C and thus bound by the judgment in the Adversary Proceeding.30 The Court agrees.

        The Bankruptcy Court made special note of the fact that the Adversary Proceeding was a

contest between Armbruster, on the one hand, and Anderson, on the other.31 As an entity

completely owned and controlled by Armbruster and his wife, R & C had every motivation to

advance Armbruster’s interests as his “virtual representative.” Moreover, the Louisiana trial court

and court of appeal in Armbruster v. Avalon arrived at the same conclusion, holding that


        30
          R. Doc. 47-1 at 22.
        31
          R. Doc. 47-4 at 1 n.5 (“Despite the many entities and sometimes multiple interests in the limited liability
companies, the basic conflict in this case is between Robert Armbruster as the real plaintiff in interest and Steven
Anderson as the real defendant in interest.”).

                                                        15
Armbruster’s claims there were barred by res judicata since they had been adjudicated by

Armbruster’s privy, R & C, in the Adversary Proceeding.32

       Nevertheless, Armbruster argues that R & C was not a member of Partners so “could not

have maintained, for its benefit or the benefit of the bankruptcy estate, an action against Avalon

(or Steven Anderson) for the complete failure of Avalon in its capacity as the managing member

of [Partners]” and that Armbruster’s claim for “Avalon’s breach was not the subject of any suit

brought by [R & C] in bankruptcy court.”33 This is a facile argument. R & C’s complaint in the

Adversary Proceeding was directed against Anderson and Avalon, among others,34 and sought to

unwind the Transaction Documents (including the Partners operating agreement) and to have the

fee/commission returned. Armbruster had every reason to see that R & C fully litigated these

issues in the Adversary Proceeding. The Court concludes that the identity-of-parties requirement

is met by the judgment in the Adversary Proceeding.

       This conclusion is even more apparent with respect to the state court judgments in

Armbruster v. Anderson, because that case involved the identical parties (Armbruster, Anderson,

and Avalon) as are before this Court in the captioned matter.

       3. Judgment in the Prior Action was Rendered by a Court of Competent Jurisdiction

       The third element of res judicata is that the judgment in the prior action has been rendered

by a court of competent jurisdiction. Federal courts apply the doctrine of res judicata to give effect

to the decisions of bankruptcy courts and to avoid relitigation of matters which were, or could have

been, litigated in concluded bankruptcy proceedings. See generally Eubanks, 977 F.2d at 170-74;

Southmark Props., 742 F.2d at 869-77. Nevertheless, at oral argument, Armbruster’s counsel



       32
          250 So. 3d at 318-20.
       33
          R. Doc. 52 at 1.
       34
          R. Doc. 47-4 at 1.

                                                 16
argued that the Bankruptcy Court lacked subject matter jurisdiction to adjudicate claims

concerning the fee/contribution because they did not relate to the bankruptcy estate of R & C. This

Court concludes, as it did once before,35 that the Bankruptcy Court, in issuing its judgment in the

Adversary Proceeding, had subject matter jurisdiction over all matters related to the Transaction

giving rise to the claims asserted in the Adversary Proceeding. See In re Baudoin, 981 F.2d 736,

740-41 (5th Cir. 1993) (bankruptcy jurisdiction exists if matter is “related to” bankruptcy in the

sense that “the outcome of that proceeding could conceivably have any effect on the estate being

administered in bankruptcy”) (quoting Matter of Wood, 825 F.2d 90, 93 (5th Cir. 1987); emphasis

in original). In bringing the Adversary Proceeding, R & C, which was controlled by Armbruster,

must itself have concluded that the claim to unwind the Transaction and to recover the

fee/contribution could have a conceivable effect on the bankruptcy estates. Having availed itself

of the jurisdiction of the Bankruptcy Court in bringing the Adversary Proceeding, neither R & C

nor its privy, Armbruster, can be heard now to complain about the scope and effect of the

Bankruptcy Court’s judgment in that proceeding. Thus, the judgment in the Adversary Proceeding

was rendered by a court of competent jurisdiction.36 Finally, Armbruster does not challenge that

the judgments of the state courts in Armbruster v. Anderson were rendered by courts of competent

jurisdiction. The third element of res judicata is satisfied.

III.   CONCLUSION

       All the requisites of res judicata are satisfied as to bar relitigation of the claims Armbruster

asserts against the Anderson Parties in the captioned matter. Accordingly, for the foregoing

reasons,




       35
            R. Doc. at 47-11.
       36
            The Louisiana state courts came to this same conclusion in Armbruster v. Anderson, 250 So. 3d at 321.

                                                        17
       IT IS ORDERED that Avalon RE: Partners, LLC and Steven Anderson’s Rule 12(b)(6)

Motion to Dismiss on Grounds of Res Judicata (R. Doc. 47) is GRANTED and Robert

Armbruster’s complaint (R. Doc. 1) is dismissed with prejudice.

       IT IS FURTHER ORDERED that Avalon RE: Partners, LLC and Steven Anderson’s

counterclaim and third-party complaint (R. Doc. 17) is DENIED AS MOOT.


       New Orleans, Louisiana, this 20th day of November, 2018.




                                                   ________________________________
                                                   BARRY W. ASHE
                                                   UNITED STATES DISTRICT JUDGE




                                              18
